Howe, J.
This litigation concerns a party wall, the plaintiff claiming, in this court, half the cost of ilie portion used by defendant, under articles 675, 685 Revised Civil Code.
The defendant contends that the shed on his premises, resting- on plaintiff’s wall, was built bj' a previous owner, his vendor; that he bought without knowledge of the claim; and that the claim is a personal one against his vendor alone. In support of this position counsel cite Harrison v. Falk, 2 La. 92, which we do not perceive to he in point.
The defendant uses the party wall, and neither he nor any one else has paid plaintiff the half of its cost. It would seem that he is liable. 14 Au. 338; 20 Am 553; 22 An. 114.
It is conceded, however, that the judgment should be reduced to half the cost of the portion of the wall actually used, tlia-t is to the sum of $233 57.
It is therefore ordered that the judgment appealed from he reduced, in amount, as to defendant, to the sum of two hundred and thirty-three dollars and fifty-seven cents, and as thus amended it be affirmed, plaintiff and appellee paying costs of appeal.